Applicant’s election without traverse of Group II, claims 8-12 drawn to a method of producing crocin and E. coli as species of recombinant host in the reply filed on 12/7/20 is acknowledged.
Claims 1-7 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/20.
The drawings are objected to because the size of the drawings, the size of the print and the size of the chemical structures shown are all so small as to be unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 

Claims 8-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 (upon which claims 9, 10, and 12 depend) is indefinite in the recitation of “consisting of an amino acid sequence represented by” as it is unclear if this is limited to the recited SEQ ID NO or is it is intended to cover a undefined broader genus of sequences.  
	Claim 9 is confusing in the recitation of “recovering crocin from a cultured recombinant microorganisms” as the use of 
Claims 8-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a microorganism which produces zeaxanthin. 
Claims 8-10 and 12 recite methods of producing crocin comprising culturing a microorganism transformed with nucleic acids encoding SEQ ID NOS: 1, 2, and 3. SEQ ID NOS:1-3 are capable of converting zeazanthin to crocin but most microorganisms do not produce zeaxanthin including microorganisms of the genera Escherichia and Saccharomyces.  As such use of a microorganism which produces zeaxanthin is an essential element of the method.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2017/0067063 in view of Chai et al.
Kumar et al. recombinant microorganisms for the production of crocin comprising genes encoding a carotenoid cleavage dioxygenase (CCD), an aldehyde dehydrogenase (ALD) and a gene encoding the UDP-glycosyltransferase (UGT) UGT75L6 wherein the recombinant microorganism is capable of producing crocin [0081]-[0086] and methods of producing crocin by cultivating the recombinant microorganisms disclosed (claim 19).  The CCD gene can encode the Crocus sativus protein of SEQ ID NO:2 which is 99% identical to SEQ ID NO:1 herein (Table 1) and the UGT75L6 protein is SEQ ID NO:59 from Gardenia jasminodes [0129] which is identical to SEQ ID NO:3 herein.  The recombinant microorganism can be Escherichia coli [0238] or Saccharomyces cerevisiae [0233].  Kumar et al. does not specifically teach that the ALD gene is derived from Synechococcus elongatus and encodes an aldehyde dehydrogenase represented by SEQ ID NO:2.
Chai et al. teach recombinant Saccharomyces cerevisiae for the production of crocetin, the immediate precursor in the production of crocin in the cells of Kumar et al., comprising a Crocus sativus CCD2 (i.e., SEQ ID NO;1 herein) and a Synechococcus elongatus aldehyde dehydrogenase (55% identical to SEQ ID NO:2 herein and thus encompassed by “represented by SEQ ID NO:2”).
Therefore, it would have been obvious to one of ordinary skill in the art to use the CCD and ALD genes of Chai et al. shown to be the combination producing the highest titers of crocetin in the methods of producing crocin disclosed by Kumar as a skilled artisan would reasonalby expect this combination to also produce high levels of the downstream product crocin in the methods of Kumar. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).